62 F.3d 1429
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Ricky Lane THOMAS, Petitioner-Appellant,v.Tom L. WOOTEN, Warden and Classification Committee,Respondent-Appellee.
No. 94-1586.
D.C. No. 94-M-1134.
United States Court of Appeals, Tenth Circuit.
Aug. 15, 1995.

Before TACHA, LOGAN and KELLY, Circuit Judges.
ORDER AND JUDGMENT1
LOGAN, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
Pro se petitioner Ricky Lane Thomas, an inmate at the Florence, Colorado Federal Correctional Facility, appeals the district court's denial of his habeas corpus petition.  Petitioner is currently serving a fifty-seven-month sentence imposed after he pleaded guilty to a charge of bank robbery, 18 U.S.C. 2113(a).  In his habeas petition, he asserted that the Bureau of Prisons improperly applied the "public safety factor," resulting in a "greatest security offense" classification.  He further argued that the "public safety factor" should be waived so that he could be placed in a minimum security (camp) facility, as he asserts the sentencing court recommended.  See I R. tab 22(a).


3
We cannot add significantly to the analysis in the magistrate judge's recommendation of August 19, 1994, which was adopted by the district court.  We therefore AFFIRM for substantially the reasons stated therein.


4
The mandate shall issue forthwith.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470